NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 9 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

QIANG GUO,                                      No.    20-71094

                Petitioner,                     Agency No. A208-228-080

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 6, 2021**
                                  Honolulu, Hawaii

Before: NGUYEN, OWENS, and FRIEDLAND, Circuit Judges.

      Qiang Guo, a native and citizen of China, petitions for review of a Board of

Immigration Appeals (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum and withholding of




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal.1 We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the

petition.

      “In reviewing an adverse credibility determination, we consider ‘the reasons

explicitly identified by the BIA, and the reasoning articulated in the IJ’s decision in

support of those reasons.’” Mukulumbutu v. Barr, 977 F.3d 924, 925 (9th Cir.

2020) (cleaned up) (quoting Lai v. Holder, 773 F.3d 966, 970 (9th Cir. 2014)).

“We review factual findings, including adverse credibility determinations, for

substantial evidence.” Id.

      In upholding the IJ’s adverse credibility determination, the BIA relied on

relevant factors, including the “consistency” and “inherent plausibility” of Guo’s

account. 8 U.S.C. § 1158(b)(1)(B)(iii). Guo testified inconsistently about whether

he and his wife would have to violate the one-child law again before family

planning officials would force his wife to get an IUD and about the date that his

brother, who had a similar asylum claim, was married. Guo provided “not entirely

logical” testimony about his continued fear of repercussions in China given his

acknowledgment that China had modified the law to allow families to have a

second child. These inconsistencies and improbabilities were not “mere trivial

error[s],” Shrestha v. Holder, 590 F.3d 1034, 1044 (9th Cir. 2010), but rather were


      1
        The BIA also dismissed Guo’s appeal from the IJ’s decision denying
protection under the Convention Against Torture, but Guo does not seek review of
that decision.

                                          2
important details about the events giving rise to his claim for relief. Although Guo

argues that there are plausible reasons for the discrepancies that do not undermine

his credibility, the IJ considered those explanations and was not required to accept

them. See Jiang v. Holder, 754 F.3d 733, 739 (9th Cir. 2014) (“[T]o overturn an

IJ’s adverse credibility determination, we must find that ‘the evidence not only

supports a contrary conclusion, but compels it.’” (cleaned up) (quoting Rizk v.

Holder, 629 F.3d 1083, 1087 (9th Cir. 2011))).

      PETITION DENIED.




                                          3